DETAILED ACTION

                                            Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. 	Claims 1-20 are presented for the examination.  

                                              Abstract Objected

2.    The abstract of the disclosure is objected to because the abstract exceed more than 150 words in length. Correction is required. SeeMPEP § 608.01(b).
Claim Objections
3.	Claims 19-20 are objected to because of the following informalities:  “A computer program embodied on a non-transitory computer-readable medium” should be changed to “A computer program product embodied on a non-transitory computer-readable medium”.  Appropriate correction is required.

 
  
 Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
   


5.	Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of US 11117259 B2. Although the conflicting claims are not identical, they are not patentable distinct from each other because both computer systems comprise substantially the same elements which are launch a child session window and a child session, wherein the child session is a child of a parent session for an operating system and the child window is located within a parent window of the parent session; initialize a robotic process automation (RPA) robot in the child session as a process, the parent session and the child session have access to a common file system. The difference between claims 1, 10, 12 of the US Patent and this case are during execution, the RPA robot executes an RPA workflow comprising a plurality of activities within the child session.

6.	Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-16 of US Patent 10654166 B1 contain(s) every element “ launch a 

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,

225 USPQat651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (Affirming a holding of obviousness type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC.,
United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).



                                        Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1, 2, 3, 4, 5, 6, 8, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170295243 Al) in view of Nychis (US 20160259651 A1).  

 

As to claim 1, Kim teaches launching a child session window and a child session, wherein the child session is a child of the parent session for an operating system( the first session is a service session of the WINDOWS operating system, and the second session is a child session]. In some embodiments, the operating system is a WINDOWS operating system, the first session is a console session of the WINDOWS operating system, and the second session is a remote desktop session. .. starting the first and second sessions in the operating system comprises starting the second session in the operating system by the first computer program being executed in the first session, para[0023]); initializing a robot process in the child session as a process (the inventor has developed systems to automatically deploy software robots [ robot]. In some embodiments, a computing device may be configured to automatically deploy software robots to one or more other computing devices, para [0069]/ the inventor identified the particular operating conditions under which a software robot may perform both interactive and non-interactive actions (shown above in Tables 1 and 2) and further identified problems with existing solutions to create an environment that allows the software robot to execute without interruption unattended RPA robot]. In particular, purposefully keeping a screen of an unattended computing device unlocked to allow a software robot [ robot] to execute leaves the software robot (and the computing device) vulnerable to tampering, para[0042], In 1-30/ The controller computer program may start a software robot in the remote desktop session. For example, the controller computer program may download the software robot from an external (or internal) database, install the software robot on the operating system, and start the software robot once it is installed. The software robot [robot] may utilize the desktop interface of the remote desktop session to control other computer programs executing in the same remote desktop session. The software robot may, for example, control another application to perform a task by controlling its GUI (e.g., clicking on buttons and/or entering text into fields), para [0049], in 9-25).
common file system]  having objects corresponding to active GUI elements [parent and child session] of the first and second applications, para[0352], ln 12-20/Software robot computer programs may be used to automate performance of various e-mail related tasks, para[0235], ln 1-5/when GUI element A[parent session] is contained in GUI element B[child session], and GUI element B is contained in GUI element C, then A is also contained in C), so are the relationships among the corresponding objects in the hierarchy (e.g., when object O.sub.A , para[0089], ln 29-40/ completion of the tasks that the software robots were designed to automate, para[0281], ln 14-18/ the automated workflow performed by a software robot would be performed faster because fewer objects in the object hierarchy would be generated and refreshed, para[029], ln 5-10/ The correspondence between pane object 210 and GUI element 260[parent session] is indicated by a simultaneous emphasis of object 210 (with a box) and GUI element 260 (with a boldface border). Pane object 210 has multiple child objects corresponding to buttons contained within GUI element 260[parent session]including "memory clear" object 212[child session], "backspace" object 214[child session], "7" object 216[child session] , "4" object 218, and "1" object 220, para[0097], ln 8-20/ Thus, a software robot configured to perform a task (e.g., to perform a calculation such as 7+2) using the calculator program may perform that task at least in part by automatically accessing the object 216 in object  the RPA robot executes an RPA workflow comprising a plurality of activities within the child session since  software robot performs the workflow of calculation 7+2 of  the child GUI elements of 7, + , = as described above/ and generating an object hierarchy[common file system] comprising a plurality of objects corresponding to active graphical user interface (GUI) elements[parent session/child session]  of at least one of the multiple application programs; and controlling the first application program, via the software robot computer program, to perform the first sub-task at least in part by: automatically accessing[access], in the object hierarchy[common file system], a first object corresponding to a first active GUI element of the first application program, the accessing comprising searching for the first object in the object hierarchy using a first search string formatted in accordance with a search grammar; and automatically using the first object to cause the first application program to at least partially perform a first action in furtherance of the first sub-task; and controlling the second application program, via the software robot computer program, to perform the second sub-task at least in part by: automatically accessing, para[0014], ln 6-20/ the parent session and the child session have access to a common file system since the GUI element which is the child and parent session performing the task by accessing the hierarchy object which is common file system as described above  ).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kim with Nychis to .
As to claim 2, Nychis teaches executing the plurality of activities in the RPA workflow, the RPA robot interacts with one or more common applications running on a computing system that are accessible via both the parent session and the child session( controlling the first application program, via the software robot computer program, to perform the first sub-task at least in part by: automatically accessing, in the object hierarchy, a first object corresponding to a first active GUI element of the first application program, the accessing comprising refreshing the object hierarchy; and automatically using the first object to cause the first application program to at least partially perform a first action in furtherance of the first sub-task; and controlling the second application program, via the software robot computer program, to perform the second sub-task at least in part by: automatically accessing, in the object hierarchy, a second object corresponding to a second active GUI element of the second application program, the accessing comprising refreshing the object hierarchy, para[0008], ln 18-35).  
As to claim 3, Nychis teaches the RPA robot is an attended robot and a user interacting with an instance of an application via the parent session does not interfere with the RPA robot interacting with a different instance of the application or an instance of a different application via the child session (para [0099], ln 5-34).  
As to claim 4, Kim teaches the child session window is launched from a robot tray application in the parent session window (para0004], ln 9-24).  
As to claim 5, Nychis teaches communication between the robot tray application and the RPA robot is accomplished using an inter-process communication (IPC) protocol, and the robot tray application is configured to send commands to the RPA robot process via the IPC protocol( para[0140], ln 12-45/ para[0152], ln 1-30).  
As to claim 6, Nychis teaches the RPA robot is configured to send status notifications to the robot tray application via the IPC protocol (para [0338], ln 3-30).  
As to claim 8, Nychis teaches the computer program is further configured to cause the at least one processor to: launch an additional child session window and an additional respective session that shares the common file system; initialize another RPA robot in the additional child session; and execute the other RPA robot( para[0120], ln 1-25).  
As to claim 11, Kim teaches the parent session and the child session run on different computing systems (para [0060], ln 28-35 to para [0061], ln 1-10/ Fig 1).  
As to claim 12, Nychis teaches the parent session window, the child session window, or both, comprise a window representing a user interface (UI) displayed within a main UI, a second screen of a second display of a computing system, a virtual desktop, or an isolated environment( para[0071], ln 5-25) .  
As to claim 14, Kim teaches the launching of the child session window and the child session, the initialization of the RPA robot in the child session, and the execution of the RPA robot are performed via a remote computing system (para [0039], ln 1-26).  

8. Claims 3, 9, 10, 13, 15, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170295243 Al) in view of Nychis (US 20160259651 A1) and further in view of SMUTKO (US 20210042338 A1).

As to claim 3, Nychis teaches a user interacting with an instance of an application via the parent session does not interfere with the RPA robot interacting with a different instance of the application or an instance of a different application via the child session (para [0099], ln 5-34). 
Kim and Nychis do not teach the RPA robot is an attended robot. However, SMUTKO teaches attended robot (Robotic process automation ("RPA") robots or bots may be software tools which may gather data on a user performing a task via a specific application's graphical user interface (GUI), and perform the automation by repeating those tasks directly in the GUI. Such robots may work "attended" or "unattended, para [0003], ln 1-10).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kim and Nychis with SMUTKO to incorporate the feature of attended robot because this allows RPA robots can work alongside humans to deliver attended automation (which may include explicitly guiding a human agent through a process). The actions of RPA bots can still be triggered by system-level events that can give and take data to and from human workers.
As to claim 9, Nychis teaches a user attempts to interact with an application that the RPA robot is interacting with, the computer program is further configured to cause the at least one processor to: display a message to the user in the parent session window indicating that the RPA robot is currently accessing the application (para [0100], ln 2-25) and the RPA robot is an attended robot and (para [0003], ln 1-10). 
As to claim 10, Nychis teaches the parent and child sessions are launched at design time, the, and an integrated development environment (IDE) application executes on a computing system associated with the parent session and is configured to initiate the attended automation( 
 	As to claim 13, Nychis teaches the RPA robot is initialized and executed in the parent session while a user interacts with the parent session( para[0085]) and SMUTKO teaches  the RPA robot is an attended robot( para[0003], ln 1-10). 
As to claim 15, SMUTKO teaches do not teach the RPA robot is an unattended robot (para [0003], ln 1-10).  
As to claim 19, it is rejected for the same reasons as to claims 1, 15. 
As to claim 20, Kim teaches the child session window is launched from a robot tray application in the parent session window (para0004], ln 9-24) and Nychis teaches communication between the robot tray application and the RPA robot is accomplished using an inter-process communication (IPC) protocol, and the robot tray application is configured to send commands to the RPA robot process via the IPC protocol (para [0140], ln 12-45/ para [0152], ln 1-30).  

9. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170295243 Al) in view of Nychis (US 20160259651 A1) and further in view of Chatsinchai (US 20030191559 A1).

As to claim 7, Kim and Nychis do not teach the computer program is further configured to cause the at least one processor to: automatically end the child session and close the child session window after the RPA robot completes execution of the RPA workflow. However, Chatsinchai teaches the computer program is further configured to cause the at least one 
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kim  and Nychis with Chatsinchai to incorporate the feature of the computer program is further configured to cause the at least one processor to: automatically end the child session and close the child session window after the RPA robot completes execution of the RPA workflow because this  provides an ability to visualize the behavior and appearance of the graphical user interface of the application in which the robot commands will operate.

10. Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170295243 Al) in view of Nychis (US 20160259651 A1) and further in view of VOICU (US 20210109717 A1).

As to claim 16, it is rejected for the same reason as to claim 1 above. In additional, Kim and Nychis do not teach an integrated development environment (IDE). However, VOICU teaches an integrated development environment (IDE) (integrated development environment (IDE), para [0003], ln 1-10).  

As to claim 17, Nychis teaches receiving status messages from the RPA robot during robot operation; and displaying the status messages in the IDE (para [0319], ln 8-20). 

 
11. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20170295243 Al) in view of Nychis (US 20160259651 A1) in view of VOICU (US 20210109717 A1) in view of PARK (US 20130261796 A1) and further in view of DeBoer (US 8402431 B2).

As to claim 18, Kim, Nychis, VOICU do not teach when a user provides a command to terminate operation of the RPA robot, the method further comprises: terminating operation of the RPA robot, the child session, and the child window, by the IDE.  However, Park teaches terminating operation of the RPA robot, the child session, and the child window, by the IDE( provide a local integrate development environment (IDE) which refers to an environment in which a user may develop robot contents directly, as necessary. Contents developed in the local IDE may be stored in the local service registry, para [0071]/ A user may newly execute a predetermined robot application through the application manager, and may terminate a robot application currently being executed, para [0088], ln 11-16).

Kim, Nychis, VOICU and PARK do not teach terminating the child session, and the child window, by the IDE. However, DeBoer teaches terminating the child session, and the child window, by the IDE(the integrated development environment application to provide or obtain target information from memory embedded in the target microdevice, the target information provided or obtained according to information flow between the graphical user interface program and the integrated development environment application, wherein the target information is provided or is obtained further according to event information provided to the graphical user interface program, the event information indicating any one of an opening or closing of a graphical window and existence of a computer files, col 20, ln 10-20).
It would have been obvious to one of the ordinary skill in the art before the effective filling date of claimed invention was made to modify the teaching of Kim, Nychis, VOICU and PARK with DeBoer to incorporate the feature of terminating the child session, and the child window, by the IDE. However, DeBoer teaches terminating the child session, and the child window, by the IDE because this facilitates development of software programs for use with microcontrollers, and to reduce time and costs associated with such activities. 
                                                 Conclusion

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is (571) 272-3767. The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow, Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://p3ir-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194